          Case 3:20-cv-02731-VC Document 648 Filed 08/31/20 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney

SARA WINSLOW (DCBN 457643)
Chief, Civil Division

WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-6967
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                   SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,           ) CASE NO. 3:20-cv-02731-VC
                                               )
        Plaintiffs,                            ) FEDERAL DEFENDANTS’ NOTICE OF
                                               ) APPEAL
   v.                                          )
                                               )
DAVID JENNINGS, et al.,                        )
                                               )
        Defendants.                            )
                                               )
                                               )
                                               )




FED. DEFS.’ NOTICE OF APPEAL
No. 3:20-cv-02731-VC
            Case 3:20-cv-02731-VC Document 648 Filed 08/31/20 Page 2 of 2




       PLEASE TAKE NOTICE that defendants David Jennings, Matthew T. Albence, and U.S.

Immigration and Customs Enforcement hereby appeal to the United States Court of Appeals for the

Ninth Circuit from the district court’s following orders:

       1.       Bail Order #32, dated July 1, 2020 (ECF No. 415);

       2.       Bail Order #33, dated July 9, 2020 (ECF No. 425);

       3.       Bail Order #34, dated July 21, 2020 (ECF No. 448);

       4.       Bail Order #35, dated July 27, 2020 (ECF No. 459);

       5.       Bail Order #36, dated July 29, 2020 (ECF No. 465);

       6.       Bail Order #37, dated July 31, 2020 (ECF No. 471);

       7.       Bail Order #38, dated August 5, 2020 (ECF No. 492);

       8.       Bail Order #39, dated August 10, 2020 (ECF No. 518);

       9.       Bail Order #40, dated August 12, 2020 (ECF No. 539);

       10.      Bail Order #41, dated August 14, 2020 (ECF No. 556);

       11.      Bail Order #42, dated August 17, 2020 (ECF No. 564);

       12.      Bail Order #43, dated August 19, 2020 (ECF No. 579); and

       13.      Bail Order #45, dated August 27, 2020 (ECF No. 625).



DATED: August 31, 2020                               Respectfully submitted,
                                                     DAVID L. ANDERSON
                                                     United States Attorney

                                                     s/Shiwon Choe
                                                     SHIWON CHOE
                                                     Assistant United States Attorney

                                                     Attorneys for Federal Defendants




FED. DEFS.’ NOTICE OF APPEAL
No. 3:20-cv-02731-VC                                 1
